      12-10202-mew           Doc 6708        Filed 08/14/19 Entered 08/14/19 14:45:37                     Main Document
                                                          Pg 1 of 22


                                           Hearing Date: September 4, 2019 at 10:00 a.m. (Eastern Time)
                                          Response Deadline: August 28, 2019 at 4:00 p.m. (Eastern Time)
         Pauline K. Morgan
         Sean T. Greecher
         YOUNG CONAWAY STARGATT & TAYLOR, LLP
         1270 Avenue of the Americas, Suite 2210
         New York, New York 10020
         Telephone: (212) 332-8840
         Facsimile:   (212) 332-8855

         Counsel to the Reorganized Debtor

         UNITED STATES BANKRUPTCY COURT
         SOUTHERN DISTRICT OF NEW YORK

                                                                      )
         In re:                                                       )      Chapter 11
                                                                      )
         EASTMAN KODAK COMPANY,1                                             Case No. 12-10202 (MEW)
                                                                      )
                                   Reorganized Debtor.                )
                                                                      )
                                                                      )

                        REORGANIZED DEBTOR’S MOTION FOR THE ENTRY OF
                       AN ORDER (I) ENFORCING THE PLAN AND CONFIRMATION
                        ORDER, INCLUDING THE DISCHARGE AND INJUNCTION
                          PROVISIONS, AND (II) GRANTING RELATED RELIEF

                          Eastman Kodak Company (“Kodak,” or after the Effective Date (as defined

         below) the “Reorganized Debtor”) hereby submits this motion (the “Motion”) for entry of an

         order, substantially in the form attached hereto as Exhibit A (the “Proposed Order”), pursuant

         to sections 105(a), 524, and 1141 of title 11 of the United States Code, 11 U.S.C. §§ 101 et seq.

         (the “Bankruptcy Code”), (i) enforcing the Reorganized Debtor’s Plan and Confirmation Order,

         including the Discharge and Injunction Provisions thereof (each as defined below), against The

         Travelers Indemnity Company and Travelers Casualty and Surety Company (together,

         “Travelers”) and Lumbermens Mutual Casualty Company, in Liquidation and its two insurance

         1
             The last four digits of the Reorganized Debtor’s federal tax identification number are 7150. The location of the
             Reorganized Debtor’s corporate headquarters is: 343 State Street, Rochester, NY 14650.
24764828.8
      12-10202-mew            Doc 6708   Filed 08/14/19 Entered 08/14/19 14:45:37             Main Document
                                                      Pg 2 of 22


         affiliates, American Motorists Insurance Company, in Liquidation and American Manufacturers

         Mutual Insurance Company, in Liquidation (collectively, “Lumbermens”), and (ii) granting

         other related relief.   In support of this Motion, the Reorganized Debtor respectfully represents

         and sets forth as follows:

                                                     Background

             I. General Background

                         1.      On January 19, 2012 (the “Petition Date”), Kodak and its affiliates

         (collectively, the “Debtors”) filed voluntary petitions in this Court for relief under chapter 11 of

         the Bankruptcy Code.

                         2.      On January 25, 2012, the United States Trustee for the Southern District of

         New York (the “U.S. Trustee”) appointed the Official Committee of Unsecured Creditors

         pursuant to section 1102 of the Bankruptcy Code.

                         3.      On May 10, 2012, the Court entered an order [Docket No. 1159] (the “Bar

         Date Order”) (a) providing that, except as otherwise provided therein, all persons and entities

         (including, without limitation, individuals, partnerships, corporations, joint ventures, trusts and

         governmental units as defined by section 101(27) of the Bankruptcy Code) that assert a claim, as

         defined in section 101(5) of the Bankruptcy Code, against the Debtors that arose prior to the

         Petition Date shall file a proof of such claim in writing so that it is received on or before July 17,

         2012 at 5:00 p.m. (Prevailing Eastern Time) (the “General Bar Date”), and (b) approving the

         form and manner of notice of the General Bar Date. In accordance with the Bar Date Order, on

         May 21, 2012, the Debtors served the Notice of Deadlines Requiring Filing of Proofs of Claim

         on or Before July 17, 2012 (Bar Date) (the “Bar Date Notice”) on all known holders of claims

         against the Debtors. See Docket No. 1718. On May 23, 2012, the Debtors published the Bar


24764828.8
                                                           2
      12-10202-mew           Doc 6708   Filed 08/14/19 Entered 08/14/19 14:45:37          Main Document
                                                     Pg 3 of 22


         Date Notice once in the National Edition of The New York Times and the Rochester Democrat &

         Chronicle. See Docket Nos. 1380 and 1381.

                        4.      On June 26, 2013, the Court entered an order [Docket No. 4167]

         approving the First Amended Disclosure Statement for Debtors’ First Amended Joint Plan of

         Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 4143] (the “Solicitation

         Procedures Order”). On August 23, 2013, the Court entered an order [Docket No. 4966] (the

         “Confirmation Order”) confirming the First Amended Joint Chapter 11 Plan of Reorganization

         of Eastman Kodak Company and Its Debtor Affiliates (as may be amended, modified or

         supplemented, including the plan supplement and all other exhibits and schedules, the “Plan”).

         The Plan became effective at 12:01 a.m. (Eastern Time) on September 3, 2013 (the “Effective

         Date”). See Docket No. 5015.

                        5.      On December 31, 2014, the Court entered an order closing the chapter 11

         cases of all of the Debtors except the Reorganized Debtor [Docket No. 6647]. The Reorganized

         Debtor’s Chapter 11 Case was subsequently closed on December 6, 2016 [Docket No. 6704].

         The Reorganized Debtor has filed a motion to reopen its chapter 11 case contemporaneously

         herewith, solely for purposes of the Court’s adjudication of this Motion.

             II.    Treatment of Executory Contracts Under the Plan

                        6.      Section 8 of the Plan addresses the treatment of executory contracts and

         unexpired leases. Specifically, section 8.1 of the Plan provides:

                        [A]ll Executory Contracts and Unexpired Leases will be rejected by the Plan on
                        the Effective Date pursuant to sections 365 and 1123 of the Bankruptcy Code,
                        other than (a) Executory Contracts or Unexpired Leases previously assumed or
                        rejected pursuant to an order of the Bankruptcy Court, (b) Executory Contracts or
                        Unexpired Leases that are the subject of a motion to assume that is pending on the
                        Effective Date and (c) Specified Contracts that Kodak elects to assume pursuant
                        to the Plan. Entry of the Confirmation Order by the Bankruptcy Court shall
                        constitute approval of the rejection of such Executory Contracts and Unexpired
                        Leases pursuant to sections 365 and 1123 of the Bankruptcy Code.
24764828.8
                                                         3
      12-10202-mew           Doc 6708   Filed 08/14/19 Entered 08/14/19 14:45:37           Main Document
                                                     Pg 4 of 22



         Plan § 8.1. In addition, section 8.2 of the Plan required all proofs of claim arising from or

         relating to the rejection of an executory contract pursuant to the Plan to be filed with the

         Bankruptcy Court no later than 30 days after the Effective Date (the “Rejection Damages Claim

         Bar Date”). The Plan provided that any proof of claim arising from or relating to the rejection

         of an executory contract (a “Rejection Damages Claim”) pursuant to the Plan not filed by the

         Rejection Damages Bar Date shall be “automatically disallowed, forever barred from assertion,

         and shall not be enforceable against the Debtors, the Reorganized Debtors or any of their

         property.” Plan § 8.2. The Confirmation Order approved each of the provisions in section 8 of

         the Plan. Confirmation Order ¶ 110.

                        7.      Pursuant to the Solicitation Procedures Order, on July 5, 2013, the Debtors

         served that certain Notice of Rejection of Executory Contracts and Unexpired Leases and Bar

         Date Related to Rejection Damages (the “Rejection Notice”), providing notice of the Plan

         provisions regarding the treatment of executory contracts and the Rejection Damages Claim Bar

         Date. The Debtors published the Rejection Notice in the Democrat & Chronicle and the national

         editions of USA Today and The Wall Street Journal on July 16, 2013. See Docket Nos. 4437,

         4438 & 4439.

                        8.      In addition, on September 4, 2013, the Debtors served the Notice of Entry

         of Confirmation Order and Occurrence of Effective Date Confirming the First Amended Joint

         Chapter 11 Plan of Reorganization of Eastman Kodak Company and its Debtor Affiliates

         Pursuant to Chapter 11 of the Bankruptcy Code (the “Notice of Effective Date”) on all known

         holders of claims against the Debtors notifying such parties of, among other things: (i) entry of

         the Confirmation Order confirming the Plan, (ii) the occurrence of the Effective Date, and

         (iii) the Plan’s treatment of executory contracts. See Docket No. 5038.

24764828.8
                                                         4
      12-10202-mew           Doc 6708    Filed 08/14/19 Entered 08/14/19 14:45:37          Main Document
                                                      Pg 5 of 22


             III.   The New York Lawsuits

                        9.      In 1921, Kodak formed Ridge Construction Corporation (“Ridge

         Construction”) to perform certain construction projects at Kodak’s Rochester, New York

         facilities. Ridge Construction operated as a wholly-owned subsidiary of the Reorganized Debtor

         until September of 1971, when it was dissolved as an active corporation. Although Ridge

         Construction was subsequently reincorporated in November 1971, it did not engage in any

         business operations and was dissolved in June of 1996.

                        10.     Ridge Construction has been named as a defendant, along with various

         other corporations, in several recent actions (collectively, the “Plaintiffs”) asserting asbestos-

         related personal injury and/or wrongful death causes of action. The Plaintiffs allege that they

         were exposed to asbestos as the result of their proximity to employees of Ridge Construction,

         who purportedly used asbestos-containing products in the course of their work. Specifically, as

         of the date hereof, the following five lawsuits are pending against Ridge Construction before the

         Supreme Court of the State of New York, Seventh Judicial District, Monroe County

         (collectively, the “New York Lawsuits”):

                                a. Dennis D. Ryan v. Air & Liquid Systems Corporation, et al., Index No.
                                   E2019003306, which was filed on April 9, 2019;

                                b. Gary W. Rademacker, et al. v. Air & Liquid Systems Corporation, et
                                   al., Index No. E2019002181, which was filed on March 7, 2019;

                                c.    Wayne W. Meissner and Jill G. Meissner, his spouse v. Air & Liquid
                                     Systems Corporation, et al., Index No. E201800795 3/2018, which
                                     was filed on October 3, 2018;

                                d. Robert R. Wightman v. Air & Liquid Systems Corporation, et al., Index
                                   No. E201906040067, which was filed on June 3, 2019; and

                                e. Karen K. Reid, Executrix of the Estate of Donald W. Reid, Deceased
                                   and Individually as the surviving spouse of Donald W. Reid v. Air &
                                   Liquid Systems Corporations, et al. Index No. E2019007306, which
                                   was filed on August 2, 2019.
24764828.8
                                                         5
      12-10202-mew          Doc 6708       Filed 08/14/19 Entered 08/14/19 14:45:37                   Main Document
                                                        Pg 6 of 22


                          11.      Under New York law, a dissolved corporation may be sued if it retains

         assets available to satisfy a judgment against it. In re Hartley, 479 B.R. 635, 640 (S.D.N.Y.

         2012) (citing Rodgers v. Logan, 503 N.Y.S.2d 36, 39 (N.Y. App. Div. 1986)).

                          12.      Ridge Construction was an insured under primary insurance policies

         issued by Travelers for the policy years 1960 through February 28, 1969 (collectively, the

         “Travelers Policies”).

                          13.      Ridge Construction was also an insured under primary insurance policies

         issued by Lumbermens for the policy years 1970 through February 28, 1973 (collectively, the

         “Lumbermens Policies”).

             IV.     Travelers

                     A.         The Travelers Policies and the Travelers Settlement Agreement

                          14.      On December 21, 1998, over a decade before the Petition Date, Kodak and

         Travelers entered into that certain Agreement of Settlement and Release between the Travelers

         Indemnity Company and Travelers Casualty and Surety Company (f/k/a The Aetna Casualty and

         Surety Company), and Eastman Kodak Company (the “Travelers Settlement Agreement”),

         which addressed, in part, Travelers’ obligations under the Travelers Policies for the policy years

         in which Ridge Construction was an insured. The Travelers Settlement Agreement is attached

         hereto as Exhibit B.2 The Travelers Settlement Agreement resolved a dispute over the scope of

         coverage under the Travelers Policies. Travelers Settlement Agreement Art. I.

                          15.      In consideration of Travelers’ obligations, Kodak agreed to release, acquit,

         and discharge Travelers from claims arising under the Travelers Policies.                     Id. at Art. VI.


         2
             The Travelers Settlement Agreement contains a confidentiality provision in Article X. Out of an abundance of
             caution, contemporaneously herewith, the Reorganized Debtor has filed a motion to seal Exhibit B and other
             documents that have been designated as confidential.

24764828.8
                                                                6
      12-10202-mew           Doc 6708       Filed 08/14/19 Entered 08/14/19 14:45:37          Main Document
                                                         Pg 7 of 22


         Additionally, under the Travelers Settlement Agreement, in the event a party made a claim under

         any of the Travelers Policies, Kodak agreed to defend, indemnify, and hold harmless Travelers

         against all costs, expenses, or sanctions, including reasonable attorneys’ fees. Id. at Art. IX.

                           16.      Neither the Travelers Settlement Agreement nor the Travelers Policies

         was designated for assumption under the Plan or assumed by separate motion of the Debtors in

         the chapter 11 cases. Indeed, the Plan is specific about what insurance policies and related

         agreements were assumed.           Section 15.16 of the Plan provides for the assumption of the

         “Identified Insurance Policies and Agreements,” which is defined as “the insurance policies

         issued to, or insurance agreements or claims servicing agreements entered into by, any one or

         more of the Debtors prior to the Petition Date with (i) Old Republic Insurance Company, (ii) any

         of the affiliates of American International Group, Inc. and (iii) the Ace Companies.” Plan §§

         2.2.122, 15.16. The Travelers Policies do not fall within the definition of “Identified Insurance

         Policies.”

                           17.      As discussed more fully below, to the extent executory, the Travelers

         Settlement Agreement was rejected as of the Effective Date. Plan § 8.1.

                      B.         Travelers’ Notice of and Participation in the Chapter 11 Cases

                           18.      During the chapter 11 cases, the Debtors served Travelers with copies of

         the Bar Date Notice, the Rejection Notice, and Notice of Effective Date. Nevertheless, Travelers

         did not file any claim against Kodak—whether in the form of a Rejection Damages Claim or

         otherwise—with respect to the Travelers Settlement Agreement or the Travelers Policies.

                           19.      Despite Travelers’ failure to file such a claim, on February 13, 2012,

         Travelers filed proof of claim number 350 against the Debtors (“Claim 350”) on behalf of itself




24764828.8
                                                            7
      12-10202-mew           Doc 6708      Filed 08/14/19 Entered 08/14/19 14:45:37              Main Document
                                                        Pg 8 of 22


         and its predecessors, parents, and affiliates.3 Claim 350 asserted a contingent, unliquidated claim

         against the Debtors in connection with certain surety bonds (the “Bonds”) issued by Travelers to

         secure the Debtors’ performance to certain third parties and related indemnity agreements (the

         “Indemnity Agreements”) between Travelers and the Debtors. Travelers asserted a secured

         claim in the amount of at least $2,600,000 and a general unsecured claim in the amount of

         $38,743,206 against the Debtors through Claim 350.               Pursuant to that certain Stipulation

         Between the Debtors and Travelers Casualty & Surety Company of America Regarding Debtors’

         Twenty-Eighth Omnibus Objection to Claims, Claim 350 was disallowed and expunged in its

         entirety without prejudice to Travelers’ rights to submit a general unsecured claim to the extent it

         incurred any losses under the Bonds that were not collateralized. See Docket No. 4924.

                           20.      In addition to filing Claim 350, on June 21, 2013, Travelers filed the

         Limited Objection of Travelers Casualty & Surety Company of America to Disclosure Statement

         for Debtors’ Proposed Plan Pursuant to Chapter 11 of the United States Bankruptcy Code

         [Docket No. 4098] asserting that the Disclosure Statement should not be approved because the

         Plan did not specify whether the Indemnity Agreements were being assumed or the treatment of

         the Bonds.

                      C.         Travelers’ Demand for Indemnification and Defense With Respect to the
                                 New York Lawsuits

                           21.      On June 5, 2019, June 17, 2019 and August 7, 2019, the Reorganized

         Debtor provided notice of the New York Lawsuits to Travelers. In response to the earlier

         notices, on July 2, 2019, Travelers demanded that the Reorganized Debtor fully defend and




         3
             Travelers also filed proofs of claim number 614 and 807, both of which were disallowed and expunged as
             duplicative of Claim 350. See Docket Nos. 2381 & 2383.

24764828.8
                                                             8
      12-10202-mew          Doc 6708       Filed 08/14/19 Entered 08/14/19 14:45:37                   Main Document
                                                        Pg 9 of 22


         indemnify Travelers in connection with Ridge Construction’s claims pursuant to the terms of the

         Travelers Settlement Agreement.

                          22.      By letter dated July 17, 2019, the Reorganized Debtor informed Travelers

         that Travelers’ demand in the July 2, 2019 letter violates the discharge and injunction provisions

         of the Plan and Confirmation Order; the Reorganized Debtor has no obligation to defend and

         indemnify Travelers in the New York Lawsuits or any other cases in the future.                             The

         Reorganized Debtor requested that Travelers withdraw its July 2, 2019 demand in writing. On

         July 29, 2019, Travelers responded without any substantive discussion of the bankruptcy

         discharge and injunction and simply reiterated its demand for defense and indemnification.

                          23.      Having rejected the Reorganized Debtor’s request to withdraw its demand

         for indemnification and defense despite being advised of the violation of the Confirmation Order,

         Travelers left the Reorganized Debtor with no choice but to seek recourse from this Court.4

             V.      Lumbermens

                     A.         The Lumbermens Policies and the Lumbermens Settlement Agreement

                          24.      On December 21, 2005, approximately six years prior to the Petition Date,

         Kodak and Lumbermens entered into that certain Confidential Settlement Agreement and Release

         (the “Lumbermens Settlement Agreement” and together with the Travelers Settlement

         Agreement, the “Settlement Agreements”), which addressed, in part, Lumbermens’ obligations




         4
             The Reorganized Debtor takes no position, and seeks no opinion from this Court, with respect to the issue of
             whether the Plaintiffs accede to any rights on account of the applicable policies that were terminated
             prepetition. From the Reorganized Debtor’s standpoint, the sole issue for this Court to determine is whether
             Kodak’s obligations to Travelers and Lumbermens under the prepetition Settlement Agreements were
             discharged.

24764828.8
                                                                9
      12-10202-mew          Doc 6708      Filed 08/14/19 Entered 08/14/19 14:45:37                Main Document
                                                      Pg 10 of 22


         under the Lumbermens Policies for the policy years in which Ridge Construction was an insured.

         The Lumbermens Settlement Agreement is attached hereto as Exhibit C.5

                          25.      Pursuant to the Lumbermens Settlement Agreement, Kodak agreed to

         release, acquit, and discharge Lumbermens from claims arising under the Lumbermens Policies.

         Id. at Art. II. In the event a party made a claim under any of the Lumbermens Policies, Kodak

         agreed to defend, indemnify, and hold harmless Lumbermens against all such claims.

         Lumbermens Settlement Agreement, at Art. IV.

                          26.      Neither the Lumbermens Settlement Agreement nor the Lumbermens

         Policies were designated for assumption under the Plan or assumed by separate motion of the

         Debtors in the chapter 11 cases. As noted above, the Lumbermens Policies do not fall within the

         definition of Identified Insurance Policies under the Plan. Thus, pursuant section 8.1 of the Plan,

         to the extent it was an Executory Contract, the Lumbermens Settlement Agreement was rejected

         as of the Effective Date. Plan § 8.1.

                     B.         Lumbermens’ Notice of the Chapter 11 Cases

                          27.      During the chapter 11 cases, the Debtors served Lumbermens and its

         insurance affiliate, American Motorists Insurance Company, in Liquidation (“American

         Motorists”) with copies of the Bar Date Notice, the Rejection Notice, and Notice of Effective

         Date.   Nevertheless, neither Lumbermens nor American Motorists filed any claim against

         Kodak—whether in the form of a Rejection Damages Claim or otherwise—with respect to the

         Lumbermens Settlement Agreement or the Lumbermens Policies.




         5
             The Lumbermens Settlement Agreement also contains a confidentiality provision in Article VII. Out of an
             abundance of caution, the Debtors have filed Exhibit C under seal.

24764828.8
                                                             10
      12-10202-mew         Doc 6708      Filed 08/14/19 Entered 08/14/19 14:45:37            Main Document
                                                     Pg 11 of 22


                    C.         Lumbermens’ Letter With Respect to the Meissner Lawsuit

                         28.      On May 23, 2019 June 5, 2019, and August 7, 2019, the Reorganized

         Debtor gave notice of the New York Lawsuits to Lumbermens. On June 13, 2019, Lumbermens

         sent a letter to the Reorganized Debtor, explaining that Lumbermens can do nothing further on

         the Meissner case (and presumably Lumbermens would respond the same way for all the New

         York Lawsuits) based on (1) the order of liquidation entered against Lumbermens, and (2) the

         Lumbermens Settlement Agreement. While Lumbermens did not specifically assert that the

         Reorganized Debtor has any continuing obligations to Lumbermens under the Lumbermens

         Settlement Agreement, the Reorganized Debtor responded to the letter on July 31, 2019, seeking

         to clarify that, as was the case with the Travelers Settlement Agreement, there are no ongoing

         indemnity obligations due to the Plan’s injunction and discharge provisions.

             VI.    The Need to Enforce the Discharge.

                         29.      Under the Plan, the treatment of Claims and Equity Interests under the

         Plan “shall be in full and final satisfaction, settlement, release, discharge, and termination, as of

         the Effective Date, of all Claims of any nature whatsoever, whether known or unknown, against,

         and Equity Interests in, the Debtors, any property of their Estates, the Reorganized Debtors or

         any property of the Reorganized Debtors.” Plan § 12.3.

                         30.      The Court approved the Plan’s injunction and discharge provisions upon

         entry of the Confirmation Order. Confirmation Order ¶¶ 36–42.

                         31.      The New York Lawsuits are progressing, with scheduling orders in place

         and trial dates approaching. In fact, the Meissner case is scheduled for trial on October 22, 2019,

         and all defendants are required by the scheduling order in that matter to submit to the court trial

         motions and produce to the Plaintiffs expert disclosures and trial exhibits by the end of August

         2019.
24764828.8
                                                          11
      12-10202-mew           Doc 6708       Filed 08/14/19 Entered 08/14/19 14:45:37                     Main Document
                                                        Pg 12 of 22


                          32.      As a result, the Reorganized Debtor has retained counsel to protect the

         interests and defenses available to Ridge Construction in the New York Lawsuits pending a

         definitive determination that the Reorganized Debtor has no obligations under the Settlement

         Agreements. This has required the Reorganized Debtor to incur unnecessarily significant sums,

         which it will continue to have to expend until there is a decision on the instant Motion. Yet, not

         doing so would risk a default judgment against Ridge Construction and potential waiver of

         defenses and objections available to Ridge Construction’s insurers to the extent any rights under

         the Travelers Policies are available to the plaintiffs in the New York Lawsuits under applicable

         nonbankruptcy law.6

                          33.      Travelers has asserted that the Reorganized Debtor remains obligated to

         defend and indemnify Travelers based on an erroneous reliance on the prepetition Travelers

         Settlement Agreement and rejected the Reorganized Debtor’s request to withdraw its demand for

         indemnification and defense despite being advised of the violation of the Confirmation Order.

         Lumbermens’ position with respect to any ongoing obligations of the Reorganized Debtor

         remains unclear, but the Reorganized Debtor must know definitively now that it has no

         obligation to defend or indemnify Lumbermens, as it will otherwise unnecessarily be forced to

         continue to spend significant sums to defend the actions or risk a default judgement that

         Lumbermens may later assert the Reorganized Debtor must pay. The situation with Travelers

         and Lumbermens has therefore left the Reorganized Debtor with no choice but to seek recourse

         from this Court.7


         6
             The Reorganized Debtor has advised counsel to the plaintiffs in the New York Lawsuits of Travelers’ and
             Lumbermens’ unwillingness to participate in the New York Lawsuits. The Reorganized Debtor has requested a
             stay of the New York Lawsuits until such time as the Court may consider this Motion. To date, the plaintiffs in
             the New York Lawsuits have not agreed to such a stay.
         7
             The Reorganized Debtor takes no position, and seeks no opinion from this Court, with respect to the issue of
             whether the Plaintiffs accede to any rights on account of the applicable policies that were terminated
24764828.8
                                                                12
      12-10202-mew          Doc 6708       Filed 08/14/19 Entered 08/14/19 14:45:37                   Main Document
                                                       Pg 13 of 22


                                                         Jurisdiction

                         34.      The Court has jurisdiction to consider this matter pursuant to 28 U.S.C.

         §§ 157 and 1334. Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is a

         core proceeding pursuant to 28 U.S.C. § 157(b).                Pursuant to Article 14 of the Plan and

         paragraphs 82 and 144 of the Confirmation Order, this Court retained jurisdiction over the

         matters that are the subject of this Motion. The statutory predicates for the relief requested

         herein are section 105(a) of the Bankruptcy Code, Rules 9014 and 9020 of the Federal Rules of

         Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                      Relief Requested

                         35.      By the Motion, the Reorganized Debtor seeks entry of the Proposed Order

         (i) enforcing the Plan and Confirmation Order, including the plan injunction and the discharge

         provisions; and (ii) granting such other relief as is just and proper.

                                                       Basis for Relief

                         36.      Travelers’ claims for defense and indemnification from the Reorganized

         Debtor under the prepetition Travelers Settlement Agreement violate the express terms of the

         Plan and Confirmation Order.

                         37.      The basis for Travelers’ position to the contrary is unclear.                  If the

         prepetition Travelers Settlement Agreement constituted an executory contract, the Plan provides

         that, upon entry of the Confirmation Order, all Executory Contracts and Unexpired Leases were

         deemed rejected on the Effective Date pursuant to sections 365 and 1123 of the Bankruptcy

         Code unless explicitly assumed.           Plan § 8.1.      Counterparties to Executory Contracts and



             prepetition. From the Reorganized Debtor’s standpoint, the sole issue for this Court to determine is whether
             Kodak’s obligations to Travelers and Lumbermens under the prepetition Settlement Agreements were
             discharged.

24764828.8
                                                               13
      12-10202-mew        Doc 6708     Filed 08/14/19 Entered 08/14/19 14:45:37           Main Document
                                                   Pg 14 of 22


         Unexpired Leases that were deemed rejected under the Plan had thirty days after the Effective

         Date to assert a Claim arising from or relating to the rejection of an Executory Contract or

         Unexpired Lease. Id. at § 8.2. Notably, “[a]ny Claim arising from or relating to the rejection of

         an Executory Contract or Unexpired Lease that is not filed with the Bankruptcy Court within

         such time will be automatically disallowed, forever barred from assertion, and shall not be

         enforceable against the Debtors, the Reorganized Debtors or any of their property.” Id.

         (emphasis added).

                       38.     At most, the Settlement Agreements were executory contracts that were

         rejected on the Effective Date upon the entry of the Confirmation Order, in which case the

         ongoing obligations arising out of the Settlement Agreements to defend and indemnify Travelers

         and Lumbermens ceased as part of the rejection and those parties are barred from asserting

         claims in accordance therewith. Travelers and Lumbermens should be enjoined from pursuing

         any indemnification or defense claims against the Reorganized Debtor because it is an

         inappropriate interference with the Reorganized Debtor’s post-Effective Date property.

         Travelers and Lumbermens did not file timely Rejection Damages Claims related to the

         Settlement Agreements against the Debtors’ Estates. Thus, even if the Settlement Agreements

         were Executory Contracts capable of assumption or rejection, the Plan provided for their

         rejection, and any remaining obligations, including any release or defense and indemnity

         obligations, were discharged under the Plan and are forever barred from assertion by Travelers,

         Lumbermens, or otherwise.

                       39.     To the extent that the Settlement Agreements were not Executory

         Contracts, and therefore simply represented prepetition contractual obligations of the Debtors,

         any obligations of the Debtors’ Estates under the Settlement Agreements were discharged under


24764828.8
                                                        14
      12-10202-mew        Doc 6708      Filed 08/14/19 Entered 08/14/19 14:45:37           Main Document
                                                    Pg 15 of 22


         the Plan. It is widely accepted in this district that indemnification obligations give rise to

         prepetition—as opposed to post-petition—claims. See, e.g., In re Manville Forest Products

         Corp., 225 B.R. 862, 866 (Bankr. S.D.N.Y. 1998) (holding that indemnification right for

         environmental cleanup liability was a contingent, prepetition claim discharged by the plan

         confirmation order); In re BH S&B Holdings LLC, 401 B.R. 96, 106 (Bankr. S.D.N.Y. 2009)

         (finding that an indemnification obligation is a prepetition general unsecured claim).

         Accordingly, Travelers’ and Lumbermens’ recourse against the Debtors was limited to the

         pursuit of general unsecured claims, which were fully released and are enjoined pursuant to the

         Plan and Confirmation Order. Plan, § 12.6.

                        40.     Either way, the Reorganized Debtor has no obligation to defend and

         indemnify Travelers in the New York Lawsuits or any other cases in the future. The broad

         discharge and injunction provisions set forth in the Plan, and as approved by the Confirmation

         Order, are consistent with section 1141 of the Bankruptcy Code, which states that confirmation

         of a chapter 11 plan of reorganization discharges the debtor from any debt that arose prior to plan

         confirmation, unless the debt is specifically excepted under the Bankruptcy Code, plan, or

         confirmation order. 11 U.S.C. § 1141(d)(1). Section 524 of the Bankruptcy Code further

         provides that the discharge afforded to a debtor “operates as an injunction against the

         commencement or continuation of an action, the employment of process, or an act, to collect,

         recover or offset any such debt . . . .” 11 U.S.C. § 524(a)(2).

                        41.     Travelers’ July 2 demand for the Reorganized Debtor to defend,

         indemnify and hold the Travelers Group harmless from claims in accordance with the prepetition

         Travelers Settlement Agreement violates the discharge and injunction provisions of the

         Confirmation Order and Plan.       Likewise, any attempt by Lumbermens to demand that the


24764828.8
                                                          15
      12-10202-mew        Doc 6708      Filed 08/14/19 Entered 08/14/19 14:45:37         Main Document
                                                    Pg 16 of 22


         Reorganized Debtor defend, indemnify and hold Lumbermens harmless from claims in

         accordance with the Lumbermens Settlement Agreement violates the discharge and injunction

         provisions of the Confirmation Order and Plan.             Accordingly, the Reorganized Debtor

         respectfully requests that the Court enter an order enforcing the Plan and Confirmation Order,

         including the Plan injunction and discharge provisions.

                                                Reservation of Rights

                        42.     The Reorganized Debtor reserves the right, in accordance with applicable

         law, to further supplement this Motion or to commence an adversary proceeding to the extent

         necessary.

                                                       Notice

                        43.     Notice of this Motion has been provided to: (a) the U.S. Trustee,

         (b) Travelers, and (c) Lumbermens. The Reorganized Debtor respectfully submits that further

         notice of this Motion is neither required nor necessary.

                                                   Prior Request

                        44.     The Reorganized Debtor has not previously sought the relief requested

         herein from this or any other court.




24764828.8
                                                         16
      12-10202-mew        Doc 6708      Filed 08/14/19 Entered 08/14/19 14:45:37        Main Document
                                                    Pg 17 of 22


                                                     Conclusion

                        WHEREFORE, for the reasons set forth herein, the Reorganized Debtor

         respectfully requests that the Court (i) enter the Proposed Order and (ii) grant such other and

         further relief as may be just and proper.

         Dated: August 14, 2019                           /s/ Sean T. Greecher
                New York, New York                        Pauline K. Morgan
                                                          Sean T. Greecher
                                                          YOUNG CONAWAY STARGATT &
                                                          TAYLOR, LLP
                                                          1270 Avenue of the Americas
                                                          Suite 2210
                                                          New York, New York 10020
                                                          Telephone: (212) 332-8840
                                                          Facsimile:     (212) 332-8855

                                                          Counsel to the Reorganized Debtor




24764828.8
                                                        17
      12-10202-mew   Doc 6708   Filed 08/14/19 Entered 08/14/19 14:45:37   Main Document
                                            Pg 18 of 22


                                         EXHIBIT A

                                       Proposed Order




24764828.8
      12-10202-mew             Doc 6708         Filed 08/14/19 Entered 08/14/19 14:45:37                       Main Document
                                                            Pg 19 of 22


             UNITED STATES BANKRUPTCY COURT
             SOUTHERN DISTRICT OF NEW YORK

                                                                       )
             In re:                                                    )      Chapter 11
                                                                       )
             EASTMAN KODAK COMPANY,1                                          Case No. 12-10202 (MEW)
                                                                       )
                                       Reorganized Debtor.             )
                                                                       )
                                                                       )

                ORDER ENFORCING THE DISCHARGE AND INJUNCTION PROVISIONS OF
                     THE CONFIRMATION ORDER AND THE CHAPTER 11 PLAN

                             Upon the motion (the “Motion”)2 of Eastman Kodak Company (the

         “Reorganized Debtor”), on behalf of itself and its affiliates (collectively, as applicable, the

         “Debtors”), for entry of an order, pursuant to sections 105(a), 524, and 1141 of the Bankruptcy

         Code, enforcing the discharge and injunction provisions of the Reorganized Debtor’s Plan; and it

         appearing that this Court has jurisdiction to consider the Motion pursuant to 28 U.S.C. §§ 157

         and 1334, in addition to Article 14 of the Plan and paragraphs 82 and 144 of the Confirmation

         Order; and it appearing that venue of these chapter 11 cases and the Motion in this district is

         proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a core

         proceeding pursuant to 28 U.S.C. § 157(b); and this Court having determined that the relief

         requested in the Motion is in the best interests of the Debtors, their estates, their creditors and

         other parties in interest; and it appearing that proper and adequate notice of the Motion has been




         1
               The Reorganized Debtor in this chapter 11 case, along with the last four digits of its federal tax identification
               number, is: Eastman Kodak Company (7150). The location of the Reorganized Debtor’s corporate
               headquarters is: 343 State Street, Rochester, NY 14650.
         2
               Capitalized terms that are not defined herein have the meanings ascribed to such terms in the Motion.



24764828.8
12-10202-mew         Doc 6708    Filed 08/14/19 Entered 08/14/19 14:45:37             Main Document
                                             Pg 20 of 22


 given and that no other or further notice is necessary; and after due deliberation thereon; and

 good and sufficient cause appearing therefor;

                IT IS HEREBY ORDERED THAT:

                1.      The Motion is GRANTED as set forth herein.

                2.      Travelers and Lumbermens are permanently enjoined and barred from

 asserting claims for indemnification and defense against the Reorganized Debtor, arising out of

 the Settlement Agreements or otherwise. This injunction and bar applies, without limitation, to

 any suit, proceeding, action, litigation or arbitration, brought in law or equity, brought in court or

 otherwise.

                3.      The Reorganized Debtor is authorized to take all actions necessary to

 effectuate the relief granted in accordance with the Motion and pursuant to this Order.

                4.      The terms and conditions of this Order will be immediately effective and

 enforceable upon its entry.

                5.      The Reorganized Debtor’s Chapter 11 Case is hereby closed effective as

 of the date of this Order; provided however, that this Court shall retain jurisdiction to hear and to

 determine all matters arising from or related to implementation of this Order and shall retain

 such jurisdiction as is provided in Article XIV of the Plan.


 New York, New York
 Date: __________________, 2019                        Michael E. Wiles
                                                       United States Bankruptcy Judge




                                                   2
      12-10202-mew   Doc 6708   Filed 08/14/19 Entered 08/14/19 14:45:37   Main Document
                                            Pg 21 of 22


                                         EXHIBIT B

                                Travelers Settlement Agreement

                                      (Filed Under Seal)




24764828.8
12-10202-mew   Doc 6708   Filed 08/14/19 Entered 08/14/19 14:45:37   Main Document
                                      Pg 22 of 22


                                    EXHIBIT C

                          Lumbermens Settlement Agreement

                                 (Filed Under Seal)




                                         2
